Title: To Benjamin Franklin from John Paul Jones, 4 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
Bon homme Richard L’OrientJuly 4th. 1779.
I had the honor to write you the 2d. an account of the arrival of the Alliance & Pallas with an Irish Brigantine which they brought in as a Prize.— Captain Landais has reported that Vessel as being destined for America, so that I shall suffer no further step to be taken without your approbation.
I have the satisfaction to inform you that the damage of the Bon homme Richard is of less consequence than I at first imagined— We are now lightening the forepart of the Ship and expect to make every thing secure without going into the Port.— I am of Opinion that our little Squadron will again be ready to proceed on Service when your answer becomes due. Altho the plan of our future Operation may be on the point of conclusion, if not altogether fixed, yet I cannot help observing that our Ships are very unfit to cruise after Privateers— We can get Sight of them it is true, but that is all; for we are unable to overtake them.— If therefore we would Employ our force usefully I think it would be expedient to pursue some of the plans which I hinted to M. De Sartine last Summer—or the Plan which was laid down between myself and M. Garnier when I took command of this ship. Since the Commencement of this War no time has appeared more favorable to put that Plan in execution; and I am sure that no plan that has been thought of, at an Equal expence, could if Successful have an equal effect.— I do not however think it could Succeed without Troops.— Had the Marquis embarked with me, I should, when at Sea, have endeavoured to put him upon that Plan instead of the one which he communicated in Secret to M——who told it as a Secret to almost all his acquaintances.— On account of that intended expidition this Armament has cost much more than it otherwise would have done—and yet is calculated much less for the ordinary Services of Ships of War. This is not surprising when it is remembered that the Bon homme Richard and the Pallas were obliged to be calculated to serve as Transports which not only prevented me from Cutting away the Upper Deck of this Ship and lowering the Gunnels but also obliged me to have a Round House built for the accomodation of the General and his officers.— Had I been allowed to pursue my own Ideas, I should have mounted only one open battery of 30 Eighteen Pounders, which would have been of more Service than the 42 Guns that are now on board in proportion as 540 is to 508— And the ship would then have made much better way thro’ the Water and required less Ballast. This alteration however may easily be made at any time after the Cannon have arrived here which I contracted for at Angouleme— and the expence will be triffling both with respect to time & Money.—
I cannot however persuade myself to forego the hopes of Commanding the Ship in Holland that the Court first offered— and I hope the present situation of affairs will admit of my going with this Ship to take Command of that, after doing something by the Way.— You are the best Judge whither or not it will be proper to communicate this Idea to M de C—— He mentioned it to me while here oftener than Once.— I have not yet written either to him or to M de Sartine— because I think it my Duty to communicate my Ideas first to you— and because you can give them to the Minister if you please with more propriety and with due effect.
I have Saluted the Sun last evening & this Morning and shall again this Evening.— This I hope will be done to the latest posterity where ever the Flag of Freedom is Displayed!
I am ever with Sentiments of grateful Esteem & Real Affection Dear Sir Your very obliged Friend and most humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Notation: Capt. Jones July 4. 79
